PER CURIAM.
Respondent, Roger A. Coe, has submitted a conditional guilty plea to the grievance committee report filed in this case in exchange for a consent judgment for disbarment from the practice of law. Respondent has also agreed to pay the costs of the proceeding. The Second Judicial Circuit Grievance Committee found probable cause justifying further disciplinary proceedings against the respondent following the filing of a two-count felony information against him dated March 7,1977, in State of Florida v. Roger A. Coe, in Circuit Court, Leon County, Case No. 77-174. The information charges respondent with two violations of Section 800.04 Florida Statutes (1975), lewd and lascivious assault on a child under the age of 14 years, and that the felony acts were committed on two separate individuals at separate times in 1976.
On April 1, 1977, the respondent entered a plea of nolo contendere to both counts of the information. On June 23,1977, his plea resulted in imposition of two ten year sentences to be served concurrently. In the grievance case filed by The Florida Bar, the committee found that in their report that respondent’s conduct violated Rule 11.-02(3)(a) of The Florida Bar’s Integration Rule and Disciplinary Rule 1-102(A)(3) and 1-102(A)(6) of the Code of Professional Responsibility of The Florida Bar.
The conditional guilty plea is approved and the respondent disbarred from the practice of law, effective immediately, pursuant to Integration Rule 11.10(4) and costs are taxed against him in the amount of $175.60.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, HATCHETT and KARL, JJ., concur.